NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10171

                Plaintiff-Appellee,             D.C. No. 2:17-cr-00272-JAD-
                                                CWH-1
 v.

ROSE MARIE DAVIS,                               MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                             Submitted July 15, 2019**

Before:      SCHROEDER, SILVERMAN, and CLIFTON, Circuit Judges.

      Rose Marie Davis appeals from the district court’s judgment and challenges

her guilty-plea convictions and aggregate 34-month sentence for mail theft, in

violation of 18 U.S.C. § 1708; using or trafficking in an unauthorized access

device, in violation of 18 U.S.C. § 1029(a)(2), (c)(1)(A)(i); and aggravated identity



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
theft, in violation of 18 U.S.C. § 1028A(a)(1). Pursuant to Anders v. California,

386 U.S. 738 (1967), Davis’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Davis the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Davis waived the right to appeal her conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                   18-10171